Citation Nr: 0016135	
Decision Date: 06/19/00    Archive Date: 06/28/00

DOCKET NO.  98-00 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for coronary disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from September 1963 to 
September 1966.  He also had active duty for training and 
inactive duty training.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.


FINDING OF FACT

The claim of entitlement to service connection for coronary 
disease is not plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for coronary 
disease is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question is whether the veteran's claim of 
entitlement to service connection for coronary disease is 
well grounded under 38 U.S.C.A. § 5107(a).  A well-grounded 
claim is a plausible claim that is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  There must be more than a mere 
allegation, the claim must be accompanied by evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  Moreover, where a determinative 
issue involves a diagnosis or medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  In 
order for a claim to be considered well grounded, there must 
be evidence both of a current disability and of an 
etiological relationship between that disability and service.  
Caluza v. Brown, 7 Vet. App. 489, 506 (1995); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1999).  When a 
veteran served continuously for ninety (90) days or more 
during a period of war or during peacetime service after 
December 31, 1946, and coronary disease becomes manifest to a 
degree of 10 percent or more within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).  Service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated while performing 
active duty for training or injury incurred or aggravated 
while performing inactive duty training.  38 U.S.C.A. 
§§ 101(24), 106, 1110, 1131 (West 1991).

A March 1997 response from the National Personnel Records 
Center reflects that no medical records were on file.  The 
response reflects that the veteran's service after September 
1966 was in the Army Reserves.  VA's duty to assist the 
veteran in developing facts pertinent to his claim is 
heightened in a case where service medical records are 
presumed destroyed, and the duty includes the obligation to 
search for alternative medical records.  Cuevas v. Principi, 
3 Vet. App. 542 (1992).  A July 1997 report of contact 
reflects that the VA contacted the veteran who indicated that 
he had attempted to get records from the Reserves, but had 
been unsuccessful.  An August 1997 letter from an Army 
Reserve unit reflects that the veteran's records had been 
transferred to the Army Reserve Personnel Center in 
St. Louis, Missouri.  A followup request was directed to 
St. Louis and an August 1997 response from the National 
Personnel Records Center reflects that no medical records 
were on file and it was suggested that an additional contact 
be made.  A September 1997 copy of an e-mail reflects that an 
additional request for records was made.  Subsequent e-mails 
reflect that no additional records were available and a 
September 1997 VA RO Formal Finding indicates that no service 
records were available.

In an October 1997 letter, the veteran indicates that on 
June 25, 1995, while attending Army Reserve drill, he 
experienced physical symptoms.  He also indicates that, on 
October 7, 1995, while again attending Army Reserve drill he 
again experienced the same physical problems.  The veteran 
has neither contended, nor is it otherwise indicated, that he 
received any treatment concerning coronary disease during his 
active service in the 1960's.  In the October 1997 letter, he 
concluded that he had been given physical examinations every 
four years while serving military duty and was not made aware 
of any coronary disease problem until discovered while 
performing the Army physical fitness test in 1995.  
Therefore, it is neither asserted, nor otherwise indicated, 
that there would be any medical evidence relating to coronary 
disease prior to June 25, 1995.  The veteran has submitted a 
service medical record, dated August 4, 1995, as well as 
records relating to his discharge from the Reserves.  The 
Board concludes that in light of the requests and responses 
received regarding service medical records and the veteran's 
contentions, to the extent possible, searches for all service 
medical records have been accomplished.  Cuevas.

VA treatment records and the report of a VA examination have 
been associated with the record on appeal.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

In order for the veteran's claim of entitlement to service 
connection for coronary disease to be well grounded based on 
his active service from September 1963 to September 1966, he 
must submit medical evidence indicating that he currently has 
this disability and that it is related to his active service.  
An August 1995 service memorandum reflects a diagnosis of 
coronary artery spasm with cardiac catheterization ruling out 
obstructive disease in May 1993, with the veteran being 
intolerable to medicines for treatment of spasm.  A June 1997 
VA hospital discharge summary reflects a diagnosis of 
coronary artery disease and an October 1997 VA treatment 
record reflects a history of vasospastic coronary artery 
disease with an assessment of stable coronary artery disease.  

A November 1991 letter by a VA physician reflects that the 
veteran's coronary arteries were normal and it was not 
believed that coronary artery disease was responsible for his 
symptoms.  The veteran has not asserted or contended that he 
had coronary disease during his active service in the 1960's 
or within one year of discharge therefrom.  There is no 
competent medical evidence that the veteran had coronary 
artery spasm or coronary artery disease during his active 
service or within one year of his discharge in September 
1966.  Therefore, the Board concludes that without the 
requisite competent medical evidence establishing that 
currently manifested coronary disease is related to the 
veteran's active service, the claim of entitlement to service 
connection for coronary disease based on the veteran's active 
service is not well grounded.  Caluza.

In order for the veteran's claim of entitlement to service 
connection for coronary disease to be well grounded based 
upon his active duty for training, he must submit medical 
evidence indicating that he currently has this disability and 
that it was incurred in or aggravated during his active duty 
for training.  As noted previously, there is competent 
medical evidence that the veteran currently has coronary 
disease.  The record reflects that the veteran participated 
in active duty for training in 1969, 1980, 1981, 1982, 1983, 
1984, 1985, 1986, 1987, 1988, 1989, 1990, 1991, 1993, and 
most recently from June 10 through 24, 1995.  However, there 
is no competent medical evidence that the veteran's currently 
manifested coronary disease is related in any way to any of 
these periods of active duty for training and the veteran has 
asserted, in his October 1997 letter, that he was not made 
aware of any coronary disease problem until discovered while 
performing the Army physical fitness test in 1995.  In the 
absence of any competent medical evidence reflecting that the 
veteran's coronary disease is in any way related to his 
active duty for training, the Board concludes that the claim 
of entitlement to service connection for coronary disease 
related to active duty for training is not well grounded.  
Caluza.

The veteran's primary contention is that his coronary disease 
is related to his inactive duty training on June 25, 1995, 
and October 7, 1995.  As noted previously, there is competent 
medical evidence that the veteran does currently have 
coronary disease.

The concept of "well grounded" applies to the character of 
the evidence presented by a claimant.  Since in this case 
there is no dispute as to the evidence, specifically that the 
veteran desires to establish service connection for a disease 
that was incurred while performing inactive duty training, 
but only as to the law and its meaning, the concept of "well 
grounded" is not found to be applicable.  Rather, it is found 
that the veteran has failed to state a claim on which relief 
can be granted.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

Governing law specifically provides that service connection 
may only be granted for injury incurred or aggravated while 
performing inactive duty training.  The veteran's service on 
June 25 and October 7, 1995, was inactive duty training, and 
it follows that service connection may not be granted for a 
disease incurred during inactive duty training under the 
provisions of 38 U.S.C.A. §§ 101(24), 106, 1110, 1131.  
Sabonis.


ORDER

Evidence of a well-grounded claim for entitlement to service 
connection for coronary disease not having been submitted, 
the appeal is denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals




 

